United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 09-1152
                                  ___________

Nicie Dillehay, also known as        *
Nicie Anne Smith,                    *
                                     *
             Appellant,              *
                                     * Appeal from the United States
      v.                             * District Court for the Eastern
                                     * District of Arkansas.
Michael J. Astrue, Commissioner      *
of Social Security,                  * [UNPUBLISHED]
                                     *
             Appellee.               *
                                ___________

                            Submitted: December 23, 2009
                               Filed: December 28, 2009
                                ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Nicie Dillehay appeals the district court’s1 order affirming the denial of
disability insurance benefits for the period from July 1999 until mid-January 2004.
Having conducted de novo review of the relevant record and having carefully
considered Dillehay’s arguments for reversal, see Davidson v. Astrue, 578 F.3d 838,
841-42 (8th Cir. 2009) (standard of review), we agree with the district court that


      1
       The Honorable J. Leon Holmes, Chief Judge, United States District Court
Judge for the Eastern District of Arkansas.
substantial evidence supports the administrative law judge’s adverse decision.
Accordingly, we affirm, see 8th Cir. R. 47B, and we grant appellee’s motion to strike
Dillehay’s appendix.
                      ______________________________




                                         -2-